Title: To Thomas Jefferson from William Jones, 12 December 1802
From: Jones, William
To: Jefferson, Thomas


          
            Dear Sir
            Philada. 12th. Decemr 1802Wm. Jones
          
          Mr Guy Bryan Merchant of this City has made me acquainted with his intention of soliciting for his nephew Mr Morrison the appointment of Collector at Massac in the Indiana Territory. My particular respect for and knowledge of the character and circumstances of Mr. Bryan excite a wish that he may succeed if the office shall be vacant. Knowing as I do the scrupulous delicacy and integrity of Mr Bryan you may be assured he would not interest himself for a person who was not qualified by his capacity and principles and the guaranty of Mr Bryan will afford ample security for the fidelity of the officer
          In the traits of Mr Bryan’s character there is also to be found that of as uniform and decided a Republican as any in this City.
          
          I expected ere this to have paid my personal respects, and to have had the pleasure of sincerely congratulating you on the enviable situation of our happy country, and the unequivocal approbation of its Administration, evinced in the late Elections.
          I trust however the pleasure I anticipated will not be delayed longer than the latter part of this month when I expect to attend my duty in Congress. In the interem I remain 
          Dear Sir With the highest regard and respect yours—
          
            Wm Jones
          
        